Title: From James Madison to Robert R. Livingston, 7 February 1804
From: Madison, James
To: Livingston, Robert R.



Sir,
Department of State February 7. 1804
The person to whom I committed my despatches of the 31st ult having been detained here till this time, I avail myself of the opportunity of acknowledging the receipt of your two letters of October 20 & 31 which have just come to hand. I have laid them before the President, but his engagements at the present moment have permitted as yet but a very slight attention to their contents. I can therefore only express the regret excited by the circumstances detailed in that of the 31st and a hope that as the questions before the Board of Commissioners which gave occasion to them, will be superceded by the remodifications of the subject contemplated by the President, every thing connected with those questions will take a more agreeable turn.
None of the letters received from you for a long time have said any thing with respect to the period of your stay in Europe. Having been in constant expectation of hearing whether you persisted, or not, in the intention last expressed, of returning home next Spring, I have thus far delayed sending you a letter of leave, which if not to be used I considered as most proper not to forward. The delay was the rather prefered as you are already in possession of such a letter, which tho’ sent with reference to another occasion, might, and if requisite for your purposes, I presumed would be made subservient to them. I think it probable some Letters written by you have not yet been received, and that in them you may have signified your wishes on this head. Whenever these shall be finally known, another letter of leave will be immediately sent, if required by them. In the mean time, the President however agreeable it might be that your public services should be continued at Paris, calculates on your making use of the letter you possess, if your determination should so require and on your charging a trust-worthy person with our affairs, as usual in such cases, until a successor shall be appointed.
In my letter of the 31st ult. I have said every thing with respect to the trade with St Domingo, which the peculiarity of its situation appeared to call for, excepting the permission of American Consuls, to reside there. Should the French Government view its interests in the light in which they occur to us, it will not hesitate to sanction the trade; and if it gets over the objection to the trade, perhaps it may be induced by like considerations to permit the residence of Consuls whose sole functions will consist in taking care of it. This however may be a tender point with the Chief Consul, and you will press the idea no further than you may judge prudent; or even not propose it at all if the proposition be likely to grate his sensibility.
With respect to the other French Colonies, the residence of Commercial Agents, may be expected to meet with less difficulty. They have heretofore been admitted in time of War, and for reasons which must have equal weight at present. Consuls are in fact an appurtenance of foreign Commerce, and wherever and whenever commerce is permitted, Consuls ought also to be permitted. Every nation, where not bound by Treaties may shut particular parts of its dominions against the Trade of other Nations, and whilst the restriction continues the reason for admitting Consuls in such parts, fails. But as soon as the restriction ceases and the excepted parts are like the rest laid open to foreign commerce, they like the rest ought to be equally open to the Agents who are appurtenant to it. Mr Monroe is charged to present the subject in this point of view to the British Government, in order to obtain such a regulation in her colonies. Your interposition with the French Government cannot be less proper, and as its Colonial policy has been less rigid heretofore in time of War, on this subject, than that of Great Britain, may be more likely to be successful. I am with great respect &c.
James Madison
 

   
   Letterbook copy (DNA: RG 59, IM, vol. 6); letterbook copy (NHi: Livingston Papers, vol. 2).



   
   Here “1st inst” has been emended in another hand to read “31st ult.” Second letterbook copy has “the first Instant.”



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:556, 594–96.



   
   In March 1803 Livingston had expressed to Jefferson his desire to return to the U.S. no later than the spring of 1804 and preferably in early September 1803. In May 1803 he offered to stay through the winter: “I find such an aversion among the American creditors here to part with me till their affairs are finally arranged, & indeed the treaty & the present state of Europe calls for so much attention & so many matters may arise that can not be so well executed by any person who has not been here long enough to make himself acquainted with both persons & things, that … I will continue my residence to the next spring.” He repeated his offer twice in June (Livingston to Jefferson, 12 Mar., 26 May, and 2 and 11 June 1803 [DLC: Jefferson Papers]).



   
   See JM to Livingston and Monroe, 18 Apr. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:527–32 and n. 8).



   
   Here “1st inst.” has been emended in another hand to read “31st ult.” Second letterbook copy has “the first Instant” with “see 31st. Jany” noted in the margin.


